During our recent Dallas term the judgment in this case was affirmed. Appellant, in his motion for rehearing, relies upon two alleged mistakes committed in said affirmance: First, error in holding the trial judge was correct in not limiting by a written charge to the jury the effect of McConnell's testimony impeaching the witness Miss Stanphill; and, second, error in not reversing the judgment because of the admission as dying declarations of certain statements of deceased. We have carefully reviewed the record, the opinion, and motion for rehearing, and are of opinion that both grounds of the motion are well taken. We deem it unnecessary to repeat here the testimony urged as error, for it is set out in the original opinion. We again say that, where a charge is required to be given the jury in a felony case, it must be in writing. A verbal instruction will not *Page 542 
suffice. Where the impeaching testimony could be used for any purpose injurious to defendant or as a criminating fact by the jury, it is the duty of the court to limit and restrict the effect of such impeaching evidence in his charge, so that an unwarranted verdict may not follow. After a careful review of the testimony, we believe the statement of McConnell as to the contradictory statements by Miss Stanphill could be used injuriously to appellant. Miss Stanphill and defendant both testified they were in the sitting room or parlor when deceased came upon them, armed with a hatchet. Deceased objected to defendant visiting his stepdaughter unless he would do so as did other men. The contradictory statements imputed to Miss Stanphill showed that at the time deceased came upon defendant and herself they were in the bedroom, and not in the sitting room, and appellant was getting up from the bed, where he was as deceased approached with a stick of wood and hatchet. A more careful scrutiny of the evidence would indicate that the jury could, and perhaps did, use the intimation of deceased that appellant was not visiting his daughter as other men, that there was some improper relation between them; and this is strengthened by the fact that, if her contradictory statement is true, they were in the bedroom, and appellant on the bed, when deceased came upon them. The fact that they were in the bedroom tended to strengthen the statement of deceased, and tended to convey the idea that this improper relation did exist. If the jury believed this, or were authorized to believe the imputed statement of Miss Stanphill to McConnell, there was some reason for the correctness of the deceased's statement; and this may have operated to convince the jury that appellant was taking advantage of his relation to Miss Stanphill to bring disgrace upon the stepdaughter and family of deceased. This testimony could be further used not only for the purpose of contradicting Miss Stanphill, and impressing the jury with the impropriety of his relations to her, but it contradicted the testimony of deceased to the effect they were occupying the sitting room and not the bedroom. Her contradictory statements could not be used for the purpose of contradicting appellant, nor for the purpose of showing a different transaction than that testified by him; in other words, it could only be used for the purpose of showing the unworthiness of the witness, and to discredit her testimony. As stated in the original opinion, "Where it is apparent that the testimony can be used for no other purpose than that of impeachment, it is not necessary for the court to limit the purpose of the same in its charge." If it could be used otherwise, either as an incriminating fact, or to exercise a strong, undue, or improper influence upon the jury as to the main issue, injurious and prejudicial to appellant, then it would have been the duty of the court to limit and restrict its effect in his charge so that no unwarranted results could ensue." We believe the failure of the court to limit this was in disregard of the established rules governing procedure in the trials of persons accused of crime, and we desire to *Page 543 
emphasize what has heretofore been said, to wit: "To disregard the established rules of law governing the procedure in the trials of accused persons would be a denial of any hope of justice, would lead to swift conviction regardless of the guilt or innocence of the accused, inflict disgrace upon honorable men and pure women untainted with crime, and set at naught the safeguards guaranteed by the Bill of Rights, and bring about a subversion of the fundamental theory of the due administration of justice." Again: "If courts could feel themselves at liberty to depart from principles and established rules in order to hasten the punishment of even great offenders, such departure might soon result in the destruction of those safeguards which, in accordance with the genius of free government, had been provided for the lives and liberty of men. * * * The substantial purposes of justice are best subserved by adhering strictly to technical long and well established rules, and to the plain requirements of the statutes." Whether appellant be guilty or innocent of murder, or of some culpable phase of homicide, would not debar him of the right to be tried according to the rules governing procedure in the trial of accused persons or of evidence applicable to the issues developed on the trial. In regard to those statements criticised in the original opinion admitted as portions of the dying declaration of deceased, and particularly pointed out in the bill of exceptions, as well as the opinion, we desire to say they were not dying declarations, and were not admissible as such. We were of opinion, as stated in the original opinion, that under the circumstances perhaps they were not injurious. Upon a more careful review of the matter, we are inclined to believe we were in error. The court, upon another trial, however, will exclude those portions of the statement of deceased criticised and used as dying declarations, and the question will thus pass out of the case. For the errors indicated, the motion for rehearing is granted, and the judgment is reversed and the cause remanded.
Motion granted. Reversed and remanded.